Title: Thomas Jefferson to John S. Cogdell, 29 September 1810
From: Jefferson, Thomas
To: Cogdell, John S.


          
            Monticello Sep. 29. 10.
          
           Th: Jefferson presents his compliments to mr Cogdell, and his thanks for the copy of mr Cheves’s oration which he was so kind as to send him, and which he has read with pleasure. it is a very satisfactory specimen of sentiments & of talents worthy of being employed on the national theatre, and promising there a more general usefulness. he prays mr Cogdell’s acceptance of his acknolegements, for the friendly expressions of his letter & the assurances of his great respect.
        